     Case 2:20-cv-01997-JAM-DMC Document 24 Filed 01/27/21 Page 1 of 3


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ADRIANO HRVATIN, State Bar No. 220909
     Supervising Deputy Attorney General
 3   KYLE A. LEWIS, State Bar No. 201041
     Deputy Attorney General
 4    455 Golden Gate Avenue, Suite 11000
      San Francisco, CA 94102-7004
 5    Telephone: (415) 510-3585
      Fax: (415) 703-5843
 6    E-mail: Kyle.Lewis@doj.ca.gov
     Attorneys for Defendants
 7   R. Burton and M. Dominguez
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12
     NICOLE LYNN LOWE, et al.,                             2:20-cv-01997-JAM-DMC
13
                                           Plaintiffs, STIPULATION AND ORDER
14                                                     EXTENDING TIME FOR DEFENDANTS
                    v.                                 BURTON AND DOMINGUEZ TO
15                                                     RESPOND TO COMPLAINT
16   COUNTY OF BUTTE, et al.,
17                                       Defendants.
18

19         Plaintiffs Nicole Lynn Lowe, et al., and Defendants R. Burton and M. Dominguez hereby
20   stipulate and agree that the time in which Defendants Burton and Dominguez may file a
21   responsive pleading to Plaintiffs’ complaint, previously due on January 26, 2021 by stipulation of
22   the parties and order of this Court (ECF No. 18), be extended until such time as the Court rules on
23   Defendants County of Butte and Sheriff Honea’s motion to dismiss (ECF No. 17), or after
24   Plaintiffs file an amended complaint and the response is due in accordance with Federal Rules of
25   Civil Procedure 12. The parties request that the Court grant this stipulation and permit
26   Defendants to file a responsive pleading when specified.
27

28
                                                       1
                          Stipulation and Order Extending Time Defs. Respond Compl. (2:20-cv-01997-JAM-DMC)
     Case 2:20-cv-01997-JAM-DMC Document 24 Filed 01/27/21 Page 2 of 3


 1         Defendants Burton and Dominguez previously received extensions to respond to the
 2   complaint under Local Rule 144(a). (ECF Nos. 8, 17.) During that time, Defendants identified
 3   legal issues that could be the subject of a motion to dismiss and met and conferred with Plaintiffs’
 4   counsel regarding these issues. These discussions were fruitful and Plaintiffs are considering the
 5   issues raised by Defendants, including a possible amendment to the complaint. Given the
 6   pending County Defendants’ motion to dismiss, Defendants Burton and Dominguez and Plaintiffs
 7   are also mindful of burdening the court with an additional dispositive motion. Accordingly, the
 8   parties agree that extending the time for Defendants Burton and Rodriguez to respond to the
 9   complaint in lieu of filing a motion to dismiss until the County Defendants’ motion is resolved
10   and/or an amended complaint is filed will preserve the Court’s and the parties’ resources at this
11   time and foster greater efficiency at this early stage of the litigation.
12

13   Dated: January 26, 2021                                 /s/ Alexis Galindo (as authorized on January
14                                                           26, 2021)
                                                             CURD GALINDO & SMITH LLP
15                                                           ALEXIS GALINDO
                                                             Attorneys for Plaintiffs
16

17   Dated: January 26, 2021                                 /s/ Kyle A. Lewis
18                                                           OFFICE OF THE ATTORNEY GENERAL
                                                             KYLE A. LEWIS
19                                                           Deputy Attorney General
                                                             Attorneys for Defendants
20                                                           R. Burton and M. Dominguez

21

22

23

24

25

26

27

28
                                                        2
                            Stipulation and Order Extending Time Defs. Respond Compl. (2:20-cv-01997-JAM-DMC)
     Case 2:20-cv-01997-JAM-DMC Document 24 Filed 01/27/21 Page 3 of 3


 1                                                 ORDER
 2        Good cause appearing, the parties’ stipulation is GRANTED. The time for Defendants
 3   Burton and Dominquez to respond to Plaintiffs’ complaint is extended until after the Court rules
 4   on Defendants County of Butte and Sheriff Honea’s motion to dismiss (ECF No. 17), or after
 5   Plaintiffs file an amended complaint and the response is due in accordance with Federal Rules of
 6   Civil Procedure 12.
 7

 8   DATED: January 26, 2021                         /s/ John A. Mendez
 9                                                   THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
                           Stipulation and Order Extending Time Defs. Respond Compl. (2:20-cv-01997-JAM-DMC)
